DETAILED ACTION
Claim Status
Applicant’s election without traverse of Group I the composition claims of 1-13 and the species of a) composition ingredients: strontium chloride hexahydrate as the strontium salt, methylsulfonylmethane, and azelaic acid, and benzoyl peroxide as the additional actives present, and b) anti-acne formulation as the formulation type in the reply filed on 11/10/2021 is acknowledged.
Claims 9, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021. 
Claims 1-8 and 10 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statements (IDS) filed on 07/26/2021, has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a composition comprising a combination of strontium, methylsulfonylmethane and a physiologically acceptable carrier with azelaic acid. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    791
    541
    media_image1.png
    Greyscale

The invention recited in the instant claims is drawn to a composition of matter.  Step 1 is satisfied.



    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature).  Here, the answer is yes, since the only compositional requirement set forth is that the composition comprises combination of the naturally occurring ingredients of strontium, methylsulfonylmethane and a physiologically acceptable carrier and an additional ingredient including azelaic acid. 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception. Here, there are no additional elements that integrate the established judicial exception into a practical application of the exception thus the answer is no.  At most, the claims recite a naturally occurring composition, and nothing else which would be considered an “element.”  
no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from merely reciting a composition containing all naturally occurring ingredients. Reciting the intended use (i.e. acne composition) of the natural product does not amount to significantly more than the judicial exception. The composition claimed is made of natural ingredients, and the Examiner concludes that the claims fail to recite subject matter which is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. It is noted that claims 5-6, 8, and 10 do not require the benzoyl peroxide to be present and thus the azelaic acid still renders the product naturally occurring. It is suggested that the claims can require benzoyl peroxide which is a synthetic ingredient to overcome the 101.

Claim Rejections - 35 USC § 112(b) Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites the limitation "wherein the strontium is in the form of strontium chloride, strontium acetate, strontium nitrate or strontium chloride hexahydrate”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite strontium “or salts thereof”. It is unclear whether salt compounds are inclusive of the strontium of claim 1 or not as claim 4 seems to indicate that the strontium is in salt 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mallard (United States Patent Publication 2010/0183741) in view of de Paoliambrosi et al. (United States Patent Publication 2007/0270358-see IDS filed 07/26/2021). 
Claim 1 is to a composition comprising a combination of: strontium; methylsulfonylmethane and a physiologically acceptable carrier. Examiner interprets strontium in view of the species election as strontium chloride hexahydrate. 
Mallard teaches compositions for treating acne including rosacea acne, comprising a physiologically acceptable carrier, a retinoid compound, benzoyl peroxide and strontium chloride hexahydrate as an anti-irritant, see paragraphs [0005], [0011], [0039], [0045], and [0050]. The carrier can comprise water, see paragraphs [0164]-[00165], [0173], [0174], [0189], [0192], and [0202], [0205], [0218] and [0221]. The concentration of the anti-irritant strontium chloride hexahydrate ranges from 0.01-10% by weight, see paragraph [0045]. The concentration of the benzoyl peroxide ranges from 0.001-20% by weight, see paragraph [0046]. Mallard teaches that the compositions can further contain additives commonly used in the cosmetics field including antioxidants or agents that protect the skin, see paragraph [0145]. 
Mallard does not expressly teach that the composition comprises methylsulfonylmethane from 0.1-20% by weight.
However, de Paoliambrosi teaches cosmetic formulations for treating acne or rosacea of the skin comprising dimethyl sulfone, see abstract and claims 1-17. The composition can comprise anti-bacterial or antibiotic substances, see abstract, 
It would have been prima facie obvious to provide Mallard’s topical anti-acne formulation with methylsulfonylmethane in amounts ranging from 0.1-50% by weight. One of ordinary skill in the art would have been motivated to do so in order to provide cytoprotective and antioxidant properties to the skin. There would have been a reasonable expectation of success given Mallard’s compositions are taught to further contain additives commonly used in the cosmetics field including antioxidants or agents that protect the skin, see paragraph [0145]. 
With regards to the concentration of the strontium, methylsulfonylmethane, and benzoyl peroxide, the modified Mallard teaches overlapping ranges and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mallard (United States Patent Publication 20100183741) in view of de Paoliambrosi et al. (United States Patent Publication 2007/0270358 see IDS filed 07/26/2021) as Webster (Combination of Azelaic Acid Therapy for Acne Vulgaris 08/2000).
The teachings of Mallard are discussed above. Though Mallard teaches benzoyl peroxide, Mallard does not expressly teach that the composition also comprises azelaic acid from 0.1-40% by weight.
However, de Paoliambrosi teaches cosmetic formulations for treating acne or rosacea of the skin comprising dimethyl sulfone, see abstract and claims 1-17. The composition can comprise anti-bacterial or antibiotic substances, including azelaic acid, see abstract, paragraph [0018] and claim 7. The methylsulfonylmethane (dimethyl sulfone) is used to treat the skin as it carries out a marked cytoprotective action both on keratinocytes and on fibroblasts, see paragraph [0016]. The dimethyl sulfone possesses antioxidant activity and significantly reduces the presence of reactive oxygen species in keratinocytes, see paragraph [0053]. The dimethyl sulfone is present from 0.1-50% by weight of the formulation, see paragraph [0017] and [0023]. The anti-bacterial agent including azelaic acid is suggested at being present from 0.005-30% by weight, see paragraph [0023]. 
Webster teaches that azelaic acid plus benzoyl peroxide achieves greater efficacy and higher patient ratings for acne, see abstract and discussion. 
	It would have been prima facie obvious to provide Mallard’s topical composition with azelaic acid in amounts from 0.005-30% by weight as suggested by de Paoliambrosi.  
One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Webster teaches that combination of 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/SARAH ALAWADI/Primary Examiner, Art Unit 1619